COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        Prophet Ronald Dwayne Whitfield v. Big Star Honda, John
                            Doe, et al.

Appellate case number:      01-15-00448-CV

Trial court case number:    2015-08974

Trial court:                295th District Court of Harris County

        The Court has directed me to notify you that, after a review of the clerk’s record
and the notice of appeal, this Court may dismiss this appeal for want of jurisdiction. See
TEX. R. APP. P. 42.3(a). Appellant is attempting to appeal from the trial court’s
interlocutory order, signed on April 29, 2015, which granted the defendant’s motion to
compel arbitration and stay litigation, but which did not dismiss the case. See In re Gulf
Exploration, LLC, 289 S.W.3d 836, 840 (Tex. 2009) (orig. proceeding) (noting exception
to no-interlocutory-review over orders compelling arbitration in which “[c]ourts may
review an order compelling arbitration if the order also dismisses the underlying litigation
so it is final rather than interlocutory.”) (emphasis added). While there is interlocutory
review over an order denying a motion to compel arbitration, see TEX. CIV. PRAC. &
REM. CODE ANN. § 51.016 (West Supp. 2014), “there is no interlocutory appeal over an
order granting a motion to compel arbitration. . . .” Bashaw v. Republic State Mortgage
Co., No. 01–14–00427–CV, 2014 WL 4374121, at *1 (Tex. App.—Houston [1st Dist.]
Sept. 4, 2014, no pet.) (per curiam) (mem. op.) (emphasis added) (internal quotation
marks and citations omitted).
        Accordingly, unless appellant files a written response to this notice, providing an
explanation, citing relevant portions of the record, statutes, rules, or case law to show that
this Court has jurisdiction over this interlocutory appeal, this appeal may be dismissed for
want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a), (c). Appellant’s
response, if any, is due in this Court within 10 days from the date of this notice.


Clerk’s signature:
Date: September 18, 2015